                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )             No. 3:19-CR-186
                                                      )             REEVES/POPLIN
SETH TAYLOR WILSON,                                   )
                                                      )


                                MEMORANDUM AND ORDER
       Defendant Seth Wilson ("Defendant") has moved to continue trial and all pretrial deadlines

in this case. [D. 17]. In support of the motion, counsel for the Defendant states that technology

issues have prevented receipt of discovery in this matter. Counsel for the Defendant and the

government are diligently working to rectify the technological problems, but the current lack of

access to discovery has hampered the Defendant's preparation for trial. The government does not

oppose the motion.
       Considering Defendant's need for additional time to access discovery and adequately

prepare for trial, the motion to continue [D. 17] is GRANTED, and the trial of this matter is

RESCHEDULED for May 26, 2020. The court finds the ends of justice served by continuing the

trial outweigh the interests of the defendant and the public in a speedy trial.          18 U.S.C. §

3161 (h)(7)(A). The court also finds that continuing the trial is necessary in order to permit counsel

the reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The court

finds that requiring the parties to proceed to t~ial as scheduled would deprive counsel of the

reasonable time necessary to prepare effectively for trial, taking into account the exercise of due

diligence. Id. The period of time between the defendant's motion for a continuance and the trial

of this case shall be fully excludable for Speedy Trial purposes. 18 U.S.C. § 3161 (h)(7)(A)-(B).

       All motions in limine must be filed no later than fifteen (15) days before trial. Special

requests for jury instructions shall be submitted to the court no later than ten (10) days before trial




                                                  1
and shall be supported by citations of authority pursuant to Local Rule 7.4. All other pretrial

.deadlines will be reset according to the new trial date.

        IT IS SO ORDERED.




                                                  2
